     Case 2:20-cv-01900-WBS-JDP Document 38 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   ERIC REASON, et.al.,                     No. 20-cv-01900-WBS-EFB
13                 Plaintiffs,

14        v.                                  ORDER
15   CITY OF RICHMOND, a municipal
     corporation, et. al.,
16
                   Defendants.
17

18
                                   ----oo0oo----
19
                Assuming, without deciding, that plaintiffs’ filing of
20
     their Second Amended Complaint was an attempt to exercise their
21
     right to amend their pleading once as a matter of course pursuant
22
     to Federal Rule of Civil Procedure 15(a)(1), within three days of
23
     the signing of this Order plaintiffs are directed to re-file
24
     their Second Amended Complaint which the court previously struck
25
     (Docket No. 30).    For the reasons discussed in the hearing on
26
     April 12, 2021, the court does not address defendants’ arguments
27
     about futility, the relevant statute of limitations, or scope of
28
                                          1
     Case 2:20-cv-01900-WBS-JDP Document 38 Filed 04/13/21 Page 2 of 2


 1   employment in this order; rather, defendants will be permitted to

 2   address the sufficiency of plaintiffs’ allegations in a motion to

 3   dismiss.   No further amendments to the pleadings will be

 4   permitted without stipulation between the parties or leave of

 5   court.

 6              IT IS SO ORDERED.

 7   Dated:   April 12, 2021

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          2
